


110 HR 5139 IH: To require the Secretary of the Interior to conduct a

U.S. House of Representatives
2008-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5139
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2008
			Ms. Berkley
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To require the Secretary of the Interior to conduct a
		  theme study to identify sites and resources to commemorate and interpret the
		  Cold War.
	
	
		1.Definitions
			(1)Advisory
			 CommitteeThe term Advisory Committee means the Cold
			 War Advisory Committee established under section 3.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)Theme
			 studyThe term theme study means the national
			 historic landmark theme study conducted under section 2(a).
			2.Cold
			 War theme study
			(a)In
			 generalThe Secretary shall conduct a national historic landmark
			 theme study to identify sites and resources in the United States that are
			 significant to the Cold War.
			(b)ResourcesIn
			 conducting the theme study, the Secretary shall consider—
				(1)the inventory of
			 sites and resources associated with the Cold War completed by the Secretary of
			 Defense under section 8120(b)(9) of the Department of Defense Appropriations
			 Act, 1991 (Public Law 101–511; 104 Stat. 1906); and
				(2)historical studies
			 and research of Cold War sites and resources, including—
					(A)intercontinental
			 ballistic missiles;
					(B)flight training
			 centers;
					(C)manufacturing
			 facilities;
					(D)communications and
			 command centers (such as Cheyenne Mountain, Colorado);
					(E)defensive radar
			 networks (such as the Distant Early Warning Line);
					(F)nuclear weapons
			 test sites (such as the Nevada test site); and
					(G)strategic and
			 tactical aircraft.
					(c)ContentsThe
			 theme study shall include—
				(1)recommendations for
			 commemorating and interpreting sites and resources identified by the theme
			 study, including—
					(A)sites for which
			 studies for potential inclusion in the National Park System should be
			 authorized;
					(B)sites for which
			 new national historic landmarks should be nominated; and
					(C)other appropriate
			 designations;
					(2)recommendations
			 for cooperative agreements with—
					(A)State and local
			 governments;
					(B)local historical
			 organizations; and
					(C)other appropriate
			 entities; and
					(3)an
			 estimate of the amount required to carry out the recommendations under
			 paragraphs (1) and (2).
				(d)ConsultationIn
			 conducting the theme study, the Secretary shall consult with—
				(1)the Secretary of
			 the Air Force;
				(2)State and local
			 officials;
				(3)State historic
			 preservation offices; and
				(4)other interested
			 organizations and individuals.
				(e)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this Act, the Secretary shall submit to the Committee on Natural Resources
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a report that describes the findings, conclusions, and
			 recommendations of the theme study.
			3.Cold War Advisory
			 Committee
			(a)EstablishmentAs
			 soon as practicable after funds are made available to carry out this Act, the
			 Secretary shall establish an advisory committee, to be known as the Cold
			 War Advisory Committee, to assist the Secretary in carrying out this
			 Act.
			(b)CompositionThe
			 Advisory Committee shall be composed of 9 members, to be appointed by the
			 Secretary, of whom—
				(1)3
			 shall have expertise in Cold War history;
				(2)2
			 shall have expertise in historic preservation;
				(3)1
			 shall have expertise in the history of the United States; and
				(4)3
			 shall represent the general public.
				(c)ChairpersonThe
			 Advisory Committee shall select a chairperson from among the members of the
			 Advisory Committee.
			(d)CompensationA
			 member of the Advisory Committee shall serve without compensation but may be
			 reimbursed by the Secretary for expenses reasonably incurred in the performance
			 of the duties of the Advisory Committee.
			(e)MeetingsOn
			 at least 3 occasions, the Secretary (or a designee) shall meet and consult with
			 the Advisory Committee on matters relating to the theme study.
			4.Interpretive
			 handbook on the Cold WarNot
			 later than 4 years after the date on which funds are made available to carry
			 out this Act, the Secretary shall—
			(1)prepare and publish
			 an interpretive handbook on the Cold War; and
			(2)disseminate
			 information in the theme study by other appropriate means.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $500,000.
		
